The Court were of opinion, that the patent right being void, there was a total want of consideration for the defendant’s promissory note, unless the plaintiff’s alleged covenant of title In the patent right constituted a consideration ; that such a covenant would not constitute a valid consideration, for the object of the defendant in making this contract was to obtain, not a mere covenant, but the conveyance of a patent right; that although the plaintiff might have purchased and sold the supposed patent right thinking it to be valuable property, still he could not recover in this action, for the defence .did not rest on the ground of fraud, but on the ground that the defendant had received no value and his promise was nudum pactum; that an invention, in order to be the subject of a patent, must be useful for some beneficial purpose, and the verdict turned on that question ; that the instructions to the jury on this point were correct and sufficiently favorable to the plaintiff; and that the finding of the jury, that the invention was not profitable and therefore not useful, must be taken in connection with the points made by the counsel at the trial, and the instructions of the judge, and without doing violence to the language of the *221jury, they might well be considered as using the term profitable not in reference to pecuniary profit merely, but in a broader sense, meaning that no person could make use of the machine in question advantageously.

Judgment according to verdict